PER CURIAM.
Petitioner seeks a writ of prohibition prohibiting respondent, The Honorable James T. Carlisle, from ruling on a motion for contempt for failure to pay child support. Petitioner contends that since he has filed a timely appeal of the child support order, the nonpayment of which is the subject matter of the contempt proceeding, the trial court is devoid of jurisdiction pending determination of the issues by the appellate court. He relies upon Strauser v. Strauser, 303 So.2d 663 (Fla. 4th DCA 1974).
This court expressly disapproved the Strauser principle in Waltham A. Condominium Association v. Village Management, Inc., 330 So.2d 227 (Fla. 4th DCA 1976). In FMS Management Systems, Inc. v. IDS Mortgage Corp., 402 So.2d 474 (Fla. 4th DCA 1981) we said:
In the absence of supersedeas or stay, the lower tribunal may proceed in the cause, even as to the subject matter of the appeal, if such subsequent proceedings do not interfere with the power of the appellate court to make its jurisdiction effective as to the order on appeal.
402 So.2d at 475.
The petition for writ of prohibition is denied.
PROHIBITION DENIED.
LETTS, HURLEY and WALDEN, JJ., concur.